DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is responsive to the amendment filed May 12, 2020. Claims 1-15 and 17-19 are pending. Claim 18 is amended and claim 16 is cancelled.
Note: A rejection of claims 7 and 8 was inadvertently omitted from the Final Action submitted November 12, 2020. A non-final office action is submitted for applicant’s consideration.

Response to Amendment
Claim 16 is cancelled to overcome the 35 USC 112(b) rejection; therefore, the rejection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "large enough" in claim 8 is a relative phrase which renders the claim indefinite.  The phrase "large enough" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what is meant by the curvature of the curved parting sheets being "large enough" to prevent build structure from being required to form the curved parting sheets during additive manufacturing. It is understood that a build structure (such as the structure 107 shown in Fig.2 of the application) may be required in some instances during additive manufacturing. However, one of ordinary skill in the art would not be able to gauge the point of curvature where a build structure is not required without further information, for example an angle of the curved parting sheets.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-15 and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sailler (US 2020/0333089).
In regards to claim 1, Sailler discloses
An additively manufactured heat exchanger (Fig.5A), comprising:
a plurality of vertically built fins (50, 70); and
a plurality of non-horizontally built parting sheets (channel wall portions 10, 20, 30), wherein the plurality of vertically built fins extend between and connect to the plurality of parting sheets (Fig.5A).
In regards to claim 2, Sailler discloses a plurality of layers of fins and parting sheets (Fig.5A).
In regards to claim 3, Sailler discloses first and second flow circuits (5 and 7) for allowing separate fluid flows to flow through the heat exchanger to exchange heat therebetween.
In regards to claim 4, Sailler discloses that the first and second flow circuits are perpendicular flow circuits (Figs.5A and 5B, due to the spiral shape of the heat exchanger, there are points where the first and second flow circuits are perpendicular to one another).
In regards to claim 5, Sailler discloses that the parting sheets are flat shaped (Fig.5A and 5B), wherein the plurality of fins are angled at a non-right angle to the parting sheets (Fig.5A, due to the spiral shape, the vertical fins are angled at non-right angles to the parting sheets).
In regards to claim 6, Sailler discloses that the parting sheets are non-flat shaped (Fig.5A, channel wall portions 10, 20 and 30 have curved portions due to the spiral shape).
In regards to claim 7, Sailler discloses that the parting sheets are curved into the vertical build direction (Fig.5A, the parting sheets curve upward into the vertical build direction).
In regards to claim 8, Sailler discloses that a curvature of the curved parting sheets is large enough to prevent build structure from being required to form the curved parting sheets during additive manufacturing (Fig.5A, other than the support structures 50 and 70, which are part of the heat exchanger, the curvature of the parting sheets does not require any additional build structure).
In regards to claim 9, Sailler discloses that a curvature of the curved parting sheet is convex or concave or any combination for convex and concave (Fig.5A).
In regards to claim 10, Sailler discloses that the first and second flow circuits include counter flow circuits and or combination of cross and counter flow circuits (Figs.5A and 5B).
In regards to claim 11, Sailler discloses
A method for additively manufacturing a heat exchanger (Figs.5A and 6), comprising:
vertically building a plurality of fins (50, 70); and
non-horizontally building a plurality of parting sheets (10, 20, 30), wherein the plurality of vertically built fins extend between and connect to the plurality of parting sheets (Fig.5A).
In regards to claim 12, Sailler discloses angling the parting sheets at a non-right angle relative to build direction during building (Fig.5A).
In regards to claim 13, Sailler discloses comprising building a support structure to support the heat exchanger while building the heat exchanger (Fig.5A).
In regards to claim 14, Sailler discloses that non-horizontally building the plurality of parting sheets includes building a plurality of flat parting sheets (Fig.5A, channel wall portions 10, 20 and 30 have flat portions).
In regards to claim 15, Sailler discloses that non-horizontally building the plurality of parting sheets includes building a plurality of curved parting sheets (Fig.5A, channel wall portions 10, 20 and 30 have curved portions due to the spiral shape).
In regards to claim 17, Sailler discloses that the fins include at least one of straight fins, wavy fins, or stripe fins (Fig.5A).
In regards to claim 18, Sailler discloses that building the plurality of curved parting sheets includes building a first curved parting sheet (10), then vertically building the plurality of fins (in channel 50), wherein vertically building the plurality of fins includes vertically building the plurality of fins on a first curved parting sheet (Fig.5A).
In regards to claim 19, Sailler discloses that building the plurality of curved parting sheets includes building a second curved parting sheet (20) on the plurality of fins.

Response to Arguments
Applicant’s arguments filed May 12, 2020 with respect to claims 1 and 11 over Grehier and Schmitz have been considered but are moot because the new ground of rejection over Sailler does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, Sailler discloses all features of claims 1 and 11, including the product-by-process limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Raheena R Malik/Examiner, Art Unit 3763